ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Andrews Contracting Services, LLC            )      ASBCA No. 61512
                                             )
Under Contract No. W912JV-15-C-0001          )

APPEARANCE FOR THE APPELLANT:                       Mr. Kelly Flynn
                                                     Corporate Secretary

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Harry M. Parent III, Esq.
                                                     Trial Attorney

            OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD
             ON THE GOVERNMENT'S MOTION TO DISMISS FOR
                        FAILURE TO PROSECUTE

        On January 2, 2019, the government moved to dismiss the subject appeal for
failure to prosecute. We grant the motion.

           STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        1. On June 22, 2017, Andrews Contracting Services, LLC, submitted a
certified claim to the contracting officer seeking to recover $293,797.51. On October
30, 2017, the contracting officer issued a final decision denying that appeal. A timely
appeal was made to this Board on January 29, 2018, and the appeal was docketed as
ASBCA No. 61512.

       2. By letter dated March 20, 2018, the Board asked the parties to confer and to
advise within 60 days as to whether each wanted a hearing or a record submission
under Board Rule 11 and also to state any objections to any documents submitted to
date under Board Rule 4.

      3. On May 29, 2018, the parties were directed to respond to the March 20,
2018 order within 21 days. Appellant did not respond.

       4. The government responded on June 17, 2018, stating that the parties had
conferred but that submission was unclear as to whether appellant joined in or agreed
with the elections stated by the government, and thus, on July 23, 2018, appellant was
directed to indicate within seven days as to whether it agreed with the matters set forth
in the government's June 2018 letter. No response was received from appellant.

        5. On November 15, 2018, the government filed a motion requesting the Board
to issue an order to appellant to show cause why the appeal should not be dismissed
for failure to prosecute for its failure to respond to numerous Board orders and for its
failure to respond to a government discovery request of August 23, 2018. We issued
that order on November 20, 2018, with a response due in 30 days, and as of January 7,
2019, appellant has not responded.

                                      DECISION

       Board Rule 17 provides as follows:

                    Whenever the record discloses the failure of either
             party to file documents required by these Rules, respond to
             notices or correspondence from the Board, comply with
             orders of the Board, or otherwise indicates an intention not
             to continue the prosecution or defense of an appeal, the
             Board may, in the case of a default by the appellant, issue
             an order to show cause why the appeal should not be
             dismissed with prejudice for failure to prosecute. In the
             case of a default by the Government, the Board may issue
             an order to show cause why the Board should not act
             thereon pursuant to Rule 16. If good cause is not shown,
             the Board may take appropriate action.

In this appeal appellant has not responded to numerous Board orders over an extended
period of time and has not responded to the government's discovery request. We
conclude that appellant has no intention to continue the prosecution of this appeal.
Accordingly, this appeal is dismissed with prejudice.

      Dated: January 18, 2019



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)



                                            2
'I
;
i     I concur                                       I concur

                        .. /


      OWEN C. WILSON
      Administrative Judge                           Administrative Judge          <:>
      Vice Chairman                                  Armed Services Board
      Armed Services Board                           of Contract Appeals
      of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the


I
J
     Armed Services Board of Contract Appeals in ASBCA No. 61512, Appeal of Andrews
     Contracting Services, LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                    JEFFREYD. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                              3